I respectfully dissent from the majority opinion.
As it concerns the plaintiff on defendant's *Page 168 
motion for summary judgment, the fact situation, illogical as it may seem to some trained legal minds, requires the questionable facts to be considered as factual questions. As the majority opinion states, "Appellant contends that no one ever informed him that Johnstone no longer represented him and, therefore, he considered Johnstone to be his attorney until he hired Zavarello. The trial court found that the attorney-client relationship terminated when Brown filed his grievance with the Akron Bar Association."
Although one may logically assume that the filing of a grievance with the bar association against one's attorney would be tantamount to a termination of the attorney-client relationship, it is not necessarily so. We have the plaintiff's own affidavit that indicates otherwise, supported further by the patience the plaintiff has exhibited with the defendant's dilatory tactics for fourteen years. We also have the related matter of the Supreme Court's support of the Board of Commissioners on Grievances and Discipline's uncontroverted finding in Akron Bar Assn. v. Johnstone (1978), 54 Ohio St. 2d 485,486 [8 O.O.3d 464], "that respondent, at that time, failed to notify Brown or his previous counsel that he was, in effect, withdrawing from the case * * *."
One who is unsuspecting and untrained in the law, such as plaintiff Brown, could well believe that the function of his grievance complaint would simply be that of enlisting the bar association to urge Johnstone to expedite the matters that he (Brown) was unable on his own to get Johnstone to do, and that that would be the effect of a public reprimand. After all, as Brown noted in his affidavit, he still considered Johnstone as "our family lawyer."
The majority, in its opinion, correctly stated that the trial court must review all the evidence before it in a light most favorable to the party opposing the summary judgment. Then they accepted Brown's affidavit that he considered Johnstone to be his attorney even after he contacted the bar association, but, incredulously, in my opinion, concluded that the trial court properly granted summary judgment.
Concerning all the aspects of this case, and, most importantly, my acceptance, as well as that of the majority, of Brown's statement that he still considered Johnstone as his attorney after he contacted the bar association, it appears to me that the ends of justice are defeated by the granting of summary judgment for the defendant. The plaintiff should have his day in court. Accordingly, I would reverse the trial court.
HUNSICKER, J., retired, of the Ninth Appellate District, was assigned to active duty under authority of Section 6(C), Article IV, Constitution.
HOFSTETTER, J., of the Eleventh Appellate District, sitting by assignment in the Ninth Appellate District.